Citation Nr: 9936091	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss as 
secondary to service-connected otitis media.  

2.  Entitlement to direct service connection for hearing 
loss.

3.  Entitlement to an increased (compensable) rating for 
otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1944.  

In a final April 1987 rating decision, the RO denied service 
connection for hearing loss as secondary to service-connected 
otitis media; direct service connection was not considered in 
this decision.  This case now comes to the Board of Veterans' 
Appeals (Board) partly from a May 1994 RO rating decision 
which determined that no change was warranted in the previous 
denial of service connection for hearing loss.  In a February 
1995 statement of the case, the RO noted the issue was 
whether new and material evidence had been submitted to 
reopen the claim for service connection for hearing loss.  
The May 1994 RO decision and the February 1995 statement of 
the case collectively reflect that the RO viewed the issue as 
whether new and material evidence had been submitted to 
reopen a claim for either direct or secondary service 
connection for hearing loss.  However, as the April 1987 
final RO decision did not address direct service connection 
for hearing loss, finality does not apply to direct service 
connection.  In light of these circumstances, the Board finds 
that there are two hearing loss issues:  whether new and 
material evidence has been submitted to reopen a claim for 
secondary service connection for hearing loss (this issue is 
addressed in the present Board decision); and entitlement to 
direct service connection for hearing loss (this issue is 
addressed in the remand which follows the present Board 
decision).

The veteran also appeals from a May 1994 RO decision which 
denied an increased (compensable) rating for service-
connected otitis media.  This issue is addressed in the 
remand which follows the present Board decision.

The veteran was scheduled for an RO hearing in November 1996, 
but he withdrew his request for a hearing.



FINDINGS OF FACT

In an April 1987 rating decision, the RO denied service 
connection for hearing loss as secondary to otitis media; the 
veteran did not appeal the RO determination.  Evidence 
received since the April 1987 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hearing loss as secondary to 
service-connected otitis media; and the April 1987 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1943 
to October 1944.  A review of his service medical records 
shows that on an enlistment medical examination in March 1943 
the veteran's ears were clinically evaluated as normal and 
his hearing was 15/15 bilaterally.  In June 1943, there were 
complaints of pain, loss of hearing, and tinnitus in the left 
ear for two weeks.  The diagnosis was acute otitis media.  
Two days later both eustachian tubes were blocked, and two 
days after that both tympanic membranes were approaching 
normal appearance.  In January 1944, there was a complaint of 
an earache on the right side associated with some tinnitus 
and headache.  The diagnosis was acute otitis media.  One 
week later, the right drum was noted to be healed, without 
perforation, and the veteran's hearing was noted to be bad.  
Two days later in January 1944, the veteran's hearing was 
noted to have cleared, and his hearing was 20/20 for spoken 
voice and 15/15 for whispered voice.  

On a November 1944 VA ear, nose, and throat examination, the 
veteran's tympanic membranes were retracted.  His hearing was 
20/20 for whisper and conversational voice.  On other 
audiologic testing, the veteran's hearing was normal.  The 
diagnosis was retracted ear drums.  

On VA examinations in January and May 1947, the veteran's ear 
canals were normal, without discharge, and the tympanic 
membranes appeared normal.  The veteran heard ordinary 
conversation at 20 feet in both ears.  

At a March 1948 RO hearing, the veteran testified that he was 
a fireman and worked in the fireroom during service, and that 
prior to service he operated a punch press at a manufacturing 
company making springs for beds and he loaded cans into 
cardboard boxes at a canning factory.

In a September 1961 statement, Dewey Snyder, M.D., indicated 
that he treated the veteran for infected ear canals in 1950, 
1952, 1954, 1955, 1956, and at present.  The veteran 
currently showed a red, inflamed right ear canal and a 
perforated right ear drum.  The veteran reported that his 
hearing was failing in his right ear.  

On an October 1961 VA examination, the veteran reported that 
he had intermittent pains and aches in his right ear, with 
discharge, since 1943, which was worse in damp weather.  He 
felt that his right ear was draining at present and reported 
that he could not hear very well out of that ear.  On 
examination, the external canals were normal, the tympanic 
membranes were intact, and the eustachian tubes were patent.  
The right tympanic membrane was dull, thickened, and 
retracted.  There was no evidence of external otitis or 
otitis media in either ear.  The diagnosis was relatively 
normal ears.  The veteran did not undergo a hearing test at 
that time.  

In a November 1961 rating decision, the RO granted service 
connection for otitis media.  

On a September 1980 VA examination, both of the veteran's 
tympanic membranes were dull, retracted, and intact.  There 
was no evidence of acute or chronic otitis media.  The 
diagnosis was questionable auditory loss in the left ear with 
questionable malingering.  An audiologic evaluation was 
recommended.  

In July 1986, the veteran submitted a claim for service 
connection for a hearing problem of the left ear.  

VA outpatient records in September 1986 show that the veteran 
complained of bilateral hearing loss, which he attributed to 
military service.  He was seen in the audiology clinic, where 
he reported a vague case history.  He indicated that he had 
difficulty hearing in most listening situations and that he 
had an extensive history of work-related noise exposure.  An 
otoscopic examination revealed on visual inspection that the 
external auditory canals were unremarkable.  The veteran's 
hearing was tested, which showed a severe to profound hearing 
loss in the left ear and moderately severe and moderate to 
profound mixed hearing loss at different auditory thresholds 
in the right ear.  The audiologist stated in the assessment 
that the veteran's actual auditory acuity was somewhat better 
than the thresholds suggested but that there appeared to be 
sufficient hearing impairment for consideration of hearing 
amplification.  There was no reference to the veteran's 
service-connected otitis media.  A consultation report 
indicated that the veteran was probably in need of hearing 
aids for his bilateral sensorineural hearing loss which was 
more severe in the left ear.  

VA hospital records show that the veteran was hospitalized 
for an unrelated ailment in January 1987 and that his medical 
history reflected bilateral hearing loss, with the left side 
worse than the right side, and history of vertigo with some 
primary dizziness that was probably related to the inner ear 
on the left side.  

On a February 1987 VA examination, the veteran reported 
tinnitus, vertigo, and history of tympanic membrane 
perforation.  He underwent audiologic testing.  It was felt 
that the results of the testing were not to be used for 
estimating the veteran's organic hearing.  On an examination 
of the ears, there were no abnormalities of the external 
auditory canals or tympanic membranes.  Bilateral hearing 
loss was noted, which was greater on the left side.  The 
diagnosis was bilateral sensorineural hearing loss.  There 
was no reference to the veteran's service-connected otitis 
media.  

An April 1987 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
and 2000 Hertz:  55, 60, and 55 for an average of 57 in the 
right ear, and 95, 95, and 75 for an average of 88 in the 
left ear.  The audiologist indicated that the testing showed 
moderate to severe sensorineural impairment in the right ear 
and severe sensorineural impairment in the left ear. 

In an April 1987 rating decision, the RO denied service 
connection for hearing loss as secondary to service-connected 
otitis media, on the basis that the veteran's hearing loss 
was sensorineural and not conductive which would be the type 
of loss associated with chronic otitis media.  (The RO noted 
that the issue was raised by the rating board.)  In May 1987, 
the RO notified the veteran that it had denied secondary 
service connection for hearing loss; he did not appeal this 
determination.  

A July 1987 VA outpatient record reflects that the veteran 
was seen using a post-auricular hearing aid which he had 
obtained from an unknown source.  The veteran was issued 
batteries and advised that the clinic could not make 
recommendations for amplification due to inconsistent test 
results and lack of eligibility for a VA-issued hearing aid.  

In August 1987, a VA hospital summary was received, showing 
that the veteran was hospitalized from October to November 
1986 for an unrelated ailment.  Bilateral hearing impairment 
was noted as a pertinent diagnosis but was not treated.

A May 1988 VA hospital summary reflects that the veteran was 
admitted for an unrelated ailment.  The discharge diagnoses 
included hearing loss.  

A July 1988 VA outpatient record reflects that the veteran 
was seen in the audiology clinic regarding his hearing aid.  
An otoscopic examination revealed that on visual inspection 
the external auditory canals were unremarkable.  The results 
of the veteran's audiologic testing continued to be invalid.  
Another July 1988 VA outpatient record indicates that the 
veteran was to be referred for a new hearing aid.  At that 
time, the veteran had no abnormalities of the external 
auditory canals or tympanic membranes.

A June 1989 VA audiology report indicates that the veteran 
was seen for examination of his hearing aid and that he had 
not adjusted well to the hearing aid.  

In an August 1990 letter to his congressman, the veteran 
indicated that he was service-connected for his ears and that 
he just received new hearing aids.  

VA outpatient records in March 1991 show that the veteran 
complained of hearing problems.  The veteran was to be 
referred for a hearing aid for his left ear, and it was noted 
that he already wore a hearing aid in the right ear.  At that 
time, the veteran had no infection of the canals or 
membranes, and there was no discharge or ear wax.  A 
audiology report reflects that on visual inspection of the 
external auditory canal during otoscopic examination there 
was debris bilaterally.  The report further indicates that 
test data showed the veteran with no usable hearing in the 
left ear and that the right ear showed a moderate to 
moderately severe mixed loss across the entire audiometric 
range with excellent word recognition.  

In November 1993, the veteran applied to reopen his claim for 
service connection for hearing loss as secondary to service-
connected otitis media.  The veteran stated that his ear 
condition had deteriorated to such a degree that he was now 
wearing hearing aids in both ears.

A February 1994 VA hospital report notes that the veteran had 
a hearing deficit and that he wore a hearing aid in the right 
ear.  

On a March 1994 VA examination, the veteran complained of 
decreased hearing since service.  He used hearing aids issued 
by the VA.  An audiologic evaluation indicated the following 
pure tone thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz:  4, 45, 60, and 55 for an average of 51 in the 
right ear, and 75, 65, 60, and 60 for an average of 65 in the 
left ear.  The speech recognition scores were 90 percent in 
the right ear and 64 percent in the left ear.  The examiner 
noted that the test results revealed moderate to severe 
sensorineural hearing loss in the right ear and severe 
sensorineural and mixed hearing loss in the left ear.  An 
otoscopic examination revealed that on visual inspection of 
the external auditory canals there was some debris 
bilaterally.  There was no reference to the veteran's 
service-connected otitis media.  

In his March 1995 substantive appeal, the veteran claimed 
that his otitis media was a contributing factor in the 
worsening of his hearing loss.  

II.  Analysis

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

In the present case, a claim for service connection for 
hearing loss as secondary to service-connected otitis media 
was previously denied by the RO in an April 1987 decision; 
the veteran did not perfect an appeal; and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for 
hearing loss as secondary to service-connected otitis media 
in April 1987, it considered post-service VA medical records 
of evaluation and treatment showing an initial diagnosis of 
bilateral hearing loss in 1986.  These records provided no 
objective medical evidence that the veteran's hearing loss 
was related in any way to his service-connected otitis media.  
Thus, at the time of the April 1987 RO decision, there was no 
medical evidence linking hearing loss to the veteran's 
service-connected otitis media.  

Evidence submitted since the April 1987 RO decision includes 
VA medical records dated from 1986 to 1994, reflecting 
evaluation and treatment for a variety of ailments to include 
hearing loss and otitis media.  (Some of these records were 
previously considered by the RO in 1987.)  Such medical 
records do not link the veteran's hearing loss to his 
service-connected otitis media, either directly or by 
aggravation.  The additional medical evidence is cumulative 
of medical records considered by the RO when it denied the 
claim in April 1987; such is not new evidence.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  The additional 
medical evidence also is not material evidence as it does not 
provide a nexus between hearing loss and service-connected 
otitis media, and is therefore not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra. 

Since the 1987 RO decision, the veteran has asserted that his 
service-connected otitis media was a contributing factor in 
the worsening of his hearing loss.  As a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence to reopen the claim.  38 C.F.R. § 
3.156; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the April 1987 RO decision which denied 
service connection for hearing loss as secondary to service-
connected otitis media.  Thus, the claim has not been 
reopened, and the April 1987 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
hearing loss as secondary to service-connected otitis media 
is denied.


REMAND

As discussed in the introduction of the present Board 
decision, there is a separate issue of direct service 
connection for hearing loss which has not been subject to a 
prior final RO decision.  As to this issue, the veteran 
maintains that his hearing loss is due to acoustic trauma 
during service.  To accord the veteran due process on this 
claim, the RO should make another rating decision which 
considers, on a de novo basis, the issue of direct service 
connection for hearing loss.

The veteran's claim for an increased rating for otitis media 
is well grounded, meaning not inherently implausible, and the 
file indicates there is a further VA duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board notes that the criteria for rating diseases of the 
ear were changed effective June 10, 1999, and the RO has not 
considered the new rating criteria.  See 38 C.F.R. § 4.87 
(1999).  This should be accomplished by the RO.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Moreover, the veteran has 
not recently undergone a VA examination to determine the 
severity of his service-connected otitis media.  His last 
examination was conducted in March 1994, more than 5 years 
ago.  Since the examination, the veteran has contended in his 
May 1994 notice of disagreement and March 1995 substantive 
appeal that his condition has worsened substantially and that 
his otitis media was active.  Given the length of time since 
the last examination, and allegations of a worsened 
condition, a current VA examination is warranted.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).  Any recent treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992). 

Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for ear 
conditions including otitis media since 
his March 1994 VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

2.  Thereafter, the veteran should be 
afforded a VA ear examination to 
determine the current severity of his 
service-connected otitis media.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report in detail all 
findings for rating the disability under 
the new criteria.  

3.  Following completion of the 
foregoing, the RO should adjudicate, on a 
de novo basis, the claim for direct 
service connection for hearing loss.

The RO should also review the claim for 
an increased rating for service-connected 
otitis media, and this should include 
consideration of the new rating criteria.

4.  If the decision is adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

